Citation Nr: 0922705	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active military service from June 1970 to 
June 1973.  His awards and decorations include the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in January 2009.

In June 2005, the Veteran submitted a VA Form 9 addressing 
the issues of service connection for posttraumatic stress 
disorder and hearing loss; those issues were denied in an 
April 2004 rating decision (of which he was notified later 
that month), and the VA Form 9 was received more than 60 days 
after the March 2005 statement of the case issued in response 
to his disagreement with the rating action.  In a June 2005 
correspondence, the RO informed the Veteran that his 
substantive appeal had not been timely filed, and that his 
appeal had been closed.  He was provided with notice of his 
appellate rights, but did not disagree with the RO's 
determination as to the timeliness of his June 2005 
substantive appeal.  The Board consequently will not further 
address the referenced two issues.


FINDING OF FACT

The Veteran's tinnitus is attributable to acoustic trauma 
experienced during his period of service.


CONCLUSION OF LAW

The Veteran's tinnitus is due to a disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  Given, however, the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the Veteran in June 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran contends that his tinnitus began in service and 
has continued since that time.

Service treatment records are silent for any complaints or 
findings regarding noise in the ears or similar symptoms.

The Veteran attended a VA examination in August 2005.  He 
reported experiencing acoustic trauma in service from 
incidents such as exposure to exploding artillery rounds.  He 
also reported significant post-service occupational noise 
exposure without the use of hearing protection.  He reported 
experiencing occasional head noise since about 1971; he 
indicated that it usually affected the right ear, and had 
never been binaural.  He indicated that the frequency of the 
noise varied widely in occurrence and duration.  The examiner 
concluded that the above complaints were more consistent with 
normal auditory functioning than with tinnitus caused by 
acoustic trauma.  He clarified that it was less likely than 
not that the Veteran had tinnitus from acoustic trauma in 
service.

At a March 2009 VA examination, the Veteran reported 
experiencing bilateral tinnitus since 1970 after an artillery 
shell landed close to his position.  The examiner pointed out 
what he believed were inconsistencies in the Veteran's report 
concerning the frequency of the tinnitus through the years.  
The examiner concluded that given the Veteran's normal 
hearing at separation and his post-service history of noise 
exposure without hearing protection, it was less likely than 
not that the reported tinnitus was related to noise exposure 
in service.

Given the Veteran's receipt of the Combat Infantryman's 
badge, the Board finds that the Veteran did experience 
acoustic trauma in service as claimed.  Moreover, although 
the service treatment records are silent for any reference to 
complaints of tinnitus, the Board finds his statements that 
he experienced tinnitus in service but did not recognize the 
noises in his ears as a disorder to be credible.  The Board 
also finds credible his account of continuity of tinnitus 
since service.

The Veteran was afforded two examinations in connection with 
his claim, both of which essentially are against the claim.  
The Board remanded the case in January 2009 as it was unclear 
whether the August 2005 examiner meant to conclude that the 
Veteran did not have tinnitus, or that he did have tinnitus 
that was not related to service.  The March 2009 examiner 
rendered an opinion almost equally as unclear.  The Board 
nevertheless reads the March 2009 examination report as 
finding that the Veteran does in fact have tinnitus.  As to 
the etiology of the disorder, the Board points out that both 
examiners based their negative opinions on the absence of 
contemporaneous evidence of tinnitus in service, as well as 
his post-service noise exposure.  Neither examiner, however, 
addressed the Veteran's own statements concerning tinnitus 
since service as evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
For this reason, the Board finds the opinions of the VA 
examiners concerning the etiology of the tinnitus to be of no 
more than marginal probative value.

Given that the March 2009 examiner indicated that the Veteran 
does indeed have tinnitus, the Board accords greater 
evidentiary weight to the statements of the Veteran (with 
respect to the matter of etiology) than to the opinions of 
the VA examiners.  A layperson is certainly competent to 
report symptoms such as the sounds of crickets in his ears 
since service.  Although the frequency of his tinnitus 
apparently increased with recent post-service noise exposure, 
this does not undercut the Veteran's statements concerning 
the presence of tinnitus since 1970 or 1971.

In light of the Veteran's history of acoustic trauma in 
service, the medical evidence of current tinnitus, and the 
Veteran's credible account of the same symptoms of tinnitus 
in service and since discharge, the Board finds that the 
evidence is in equipoise as to whether the Veteran's tinnitus 
is etiologically linked to service.  Consequently, service 
connection for tinnitus is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


